Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 12-13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a first 180° delay circuit provided between the third 90° hybrid coupler and the third antenna-side terminal; and a second 180° delay circuit provided between the fourth 90° hybrid coupler and the fourth antenna-side terminal”. These features reflect the application’s invention and are not taught by the pertinent prior arts Carson (US 20050035825) and Kim (US 20140285284). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Carson and Kim to include features of amended claim 1.
Dependent claims 2-3 and 20 are considered to be allowable by virtue of their dependencies on claim 1.

Regarding claim 5, prior art of record or most closely prior art fails to disclose, “an array antenna including a plurality of antennas, wherein sixteen antennas of the plurality of antennas are coupled to respective first to fourth antenna-side terminals of the the four Butler matrix circuits, and the first processing-circuit-side terminal of each of the Butler matrix circuits is coupled to a first terminal, the second processing-circuit-side terminal of each of the Butler matrix circuits is coupled to a second terminal, the third processing-circuit-side terminal of each of the Butler matrix circuits is coupled to a third terminal, the fourth processing-circuit-side terminal of each of the Butler matrix circuits is coupled to a fourth terminal, and the first to fourth terminals are coupled to a processing circuit including a switch circuit”. These features reflect the application’s 
Dependent claims 12-13 and 15 are considered to be allowable by virtue of their dependencies on claim 5.

Regarding claim 16, prior art of record or most closely prior art fails to disclose, “A front-end module comprising a Butler matrix circuit; an array antenna including a plurality of antennas; and a processing circuit including a switch circuit, which are stacked on each other”. These features reflect the application’s invention and are not taught by the pertinent prior arts Carson (US 20050035825), Chen (US 20100283703) and Margomenos (US 20100225539). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Carson, Chen and Margomenos to include features of claim 16.
Dependent claims 17-19 are considered to be allowable by virtue of their dependencies on claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAI V TRAN/Primary Examiner, Art Unit 2845